NOTE; This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
PROVERIS SCIENTIFIC CORPORATION
(FORMERLY KNOWN AS IMAGE THERM
ENGINEERING, INC.),
Plaintiff-Appellee,
V.
INNOVASYSTEMS, INC.,
Defen,dan,t-Appellcmt.
s
2011-1043
Appea1 from the United StateS DiStrict C0u1‘t for the
DiStrict of MasSachuSettS in case n0. 05-CV-12424, Judge
Wi1liam G. Y0ung.
ON MOTION
Bef0re GAJARSA, MAYER, and PROST, Circuit Judges.
GAJARSA, Circuit Judge.
ORDER

2
ProVeris Scientific Corporation moves to dismiss
Innovasystems, Inc.’s appeal. Innovasystems opposes.
Proveris replies.
In l\/lay of 2007, the United States District Court for
the District of Massachusetts entered final judgment
against Innovasystems for infringement of a ProVeris
patent. As part of the judgment the district court entered
a permanent injunction prohibiting InnovasyStems from
"making, using, selling offering for sale or importing into
or exporting out of the United States" its infringing
products. On l\/larch 3, 2010, Proveris filed a motion for
contempt asserting that Innovasystems violated the
injunction The court determined that it would first rule
on the issue of liability for contempt and then, if
necessary, consider the issue of sanctions. Subsequently,
the district court found Innovasystems to be in contempt.
Innovasystems appealed that order to this court
ProVeris asserts that because the district court has
not yet adjudicated the issue of sanctions, the district
court's order is not final and the present appeal is
premature. We agree with Proveris that Innovasystems’
appeal is premature because there is no final disposition
regarding sanctions. Pursuant to 28 U.S.C. § l295(a)(1),
we have jurisdiction over a final decision of a district
court. A final decision is one that "ends the litigation on
the merits and leaves nothing for the court to do but
execute the judgment." Nystrom v. Trex Co., 339 F.3d
1347, 1350 (Fed. Cir. 2003). Thus, this appeal is
premature and must be dismissed.
Accordingly,
iT lS ORDERED THAT2
(1) The motion to dismiss is granted Any other
pending motions are moot

3
cc.
S
(2) Each side shall bear its own costs.
» FOR THE COURT
 2 7  /sf Jan Horbal_\§
Date Jan Horbaly
4 Clerk
Victor H. Polk, Jr., Esq.
Timothy J. Szuhaj, Esq.
John J. Waters
Issued As A Mandate: MA¥ 2 7
2011
F!LED
s.s. count or AP ms son
ms FEnERAL rincon
MAY 27 2011
JAN |'l0RBAL¥
CLEH(